Exhibit 10.56

EXELON CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)



--------------------------------------------------------------------------------

EXELON CORPORATION

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2005)

ARTICLE I

Plan Merger; Purpose

Commonwealth Edison Company, a wholly-owned subsidiary of Exelon Corporation
(the “Company”), sponsored the Commonwealth Edison Company Excess Benefit
Savings Plan, as established, effective August 1, 1994, as subsequently amended
from time to time and as amended and restated, effective October 1, 1998 (the
“Excess Savings Plan”), to provide benefits to a select group of management or
highly compensated employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and Department of Labor Regulation 29 CFR § 2520.104-23 equal to the
benefits that would be paid under the 401(k) Plan (as defined in Section 2.1(d))
it sponsored for the benefit of its employees and those of adopting employers
but for the application of any of sections 401(a)(17), 402(g), 401(k), 401(m) or
415 of the Internal Revenue Code of 1986, as amended (the “Code”) and any other
similar provisions set forth in the Code that limit or reduce such benefits
(hereinafter collectively referred to as the “Limitations”), and, effective
January 1, 1999, to provide for payment of deferred compensation to such
employees. Effective as of October 20, 2000, the Company assumed sponsorship of
the PECO Energy Company Deferred Compensation and Supplemental Pension Benefit
Plan, as established effective November 1, 1981 and as subsequently amended from
time to time (the “Deferred Compensation Plan”) and the PECO Energy Company
Management Group Deferred Compensation Plan, as established effective June 1,
1988 and as subsequently amended from time to time (the “Management Deferred
Compensation Plan”), which were established in part to provide for payment of
deferred compensation to a select group of management or highly compensated
employees.

Effective January 1, 2001, the Company assumed sponsorship of the Excess Savings
Plan and further assumed the liabilities and obligations of PECO Energy Company
with respect to those portions of the Deferred Compensation Plan and the
Management Deferred Compensation Plan providing for the deferral of
compensation, and the liabilities and obligations of Commonwealth Edison Company
with respect to the Excess Savings Plan. Also effective January 1, 2001,
(i) those portions of the Deferred Compensation Plan and the Management Deferred
Compensation Plan that provided for the deferral of compensation were hereby
merged into the Excess Savings Plan, and (ii) the Excess Savings Plan was
amended and restated to be the Exelon Corporation Deferred Compensation Plan
(the “Plan”).

Effective January 1, 2005, the Plan is hereby amended and restated as set forth
herein for the purpose of (i) complying in good faith with the requirements of
section 409A of the Code and (ii) providing for changes to the time and form of
benefit payments under the Plan as permitted pursuant to transition rules
adopted by the Internal Revenue Service under section 409A of the Code.

 

2



--------------------------------------------------------------------------------

The rights and benefits of any Participant whose employment terminated prior to
January 1, 2005 shall be determined under the terms of the Plan as in effect on
the date of termination.

The purpose of the Plan is to restore to a select group of management or highly
compensated employees (within the meaning of sections 201(2), 301(a)(3) and
401(a)(1) of ERISA and Department of Labor Regulation 29 CFR § 2520.104-23) the
benefits that would be paid under any 401(k) Plan sponsored by the Company or
any Subsidiary that sponsors such a plan for the benefit of its employees but
for the application of any of the Limitations, to provide for payment of
deferred compensation to such employees, and to provide uniform rules and
regulations of plan administration.

ARTICLE II

Definitions

All capitalized terms used herein shall have the respective meanings set forth
in Article I or below:

(a) “Compensation” means, with respect to any Participant, such Participant’s
compensation taken into account under the Participant’s 401(k) Plan for the Plan
Year, except that the dollar limitation imposed on tax-qualified plans under
section 401(a)(17) of the Code shall not apply.

(b) “Eligible Employee” means, for any Plan Year, an individual who is an active
employee of an Employer that has adopted the Plan, has been notified of his or
her eligibility to participate in the Plan and who is:

 

  (i) an officer of an Employer; or

 

  (ii) an employee whose classification on his or her Employer’s payroll is at
least Salary Band V (i.e., “key management”) or its equivalent.

(c) “Employer” means the Company or any Subsidiary that, with the consent of the
Company, has adopted the Plan.

(d) “401(k) Plan” means, with respect to any Participant, the Exelon Corporation
Employee Savings Plan or such other tax-qualified defined contribution plan
adopted by the Participant’s Employer which contains a qualified cash or
deferred arrangement (within the meaning of Section 401(k) of the Code).

(e) “Matching Contribution Account” means the bookkeeping account established on
behalf of a Participant pursuant to Section 5.2.

(f) “Participant” means an individual who has satisfied the participation
requirements of Section 3.1 and has not terminated participation in the Plan
pursuant to Section 3.2.

(g) “Plan Administrator” means the individual or institution described in
Section 8.1.

 

3



--------------------------------------------------------------------------------

(h) “Plan Year” means the calendar year.

(i) “Retirement Account” means the bookkeeping account established on behalf of
a Participant pursuant to Section 5.1.

(j) “Retirement Age” shall mean a Participant’s separation from service with the
Employers either (i) on or after attainment of age 60 or (ii) on or after
attainment of age 50 and completion of at least ten years of service with the
Employers.

(k) “Subsidiary” means a corporation in which the Company owns, directly or
indirectly, at least 50% of the combined voting power of all classes of stock
entitled to vote.

ARTICLE III

Eligibility and Participation

3.1 Commencement of Participation. Each individual who was a participant in the
Plan on December 31, 2004 shall be a Participant as of January 1, 2005. Any
other Eligible Employee may, by filing an election in accordance with Article
IV, become a Participant as of the effective date of such election.

3.2 Termination of Participation. Each Participant shall remain a Participant
until such individual receives a distribution of the entire balance of his or
her accounts hereunder.

ARTICLE IV

Elections

4.1 Excess 401(k) Contributions Election. An individual who is an Eligible
Employee with respect to a Plan Year may elect, in the manner specified by the
Plan Administrator, to defer receipt of his or her Compensation in an amount
equal to the amount by which his or her pre-tax contributions to the 401(k) Plan
for such Plan Year would exceed one or more of the Limitations if such
contributions were made to the 401(k) Plan pursuant to the elections in effect
thereunder with respect to such employee as of the first day of such Plan Year
but without regard to such Limitations. An election under this Section 4.1 shall
apply only with respect to Compensation earned after the effective date of the
election and the date on which the employee’s before-tax contributions to the
401(k) Plan relating to such Compensation would exceed one or more of the
Limitations. Any changes to a Participant’s election under the 401(k) Plan
during a Plan Year shall not affect the calculation of the amounts deferred with
respect to such Plan Year pursuant to this Section 4.1.

4.2 Base Salary Deferral Elections. For Plan Years prior to January 1, 2007, an
individual who is an Eligible Employee with respect to a Plan Year may elect, in
the manner specified by the Plan Administrator, to defer receipt of a whole
percentage (not exceeding 75%) of his or her base salary for such Plan Year. An
election under this Section 4.2 shall apply only with respect to that portion of
the employee’s base salary for such Plan Year earned after the effective date of
the election.

 

4



--------------------------------------------------------------------------------

4.3 Incentive Award Elections. For Plan Years prior to January 1, 2007, an
individual who is an Eligible Employee with respect to a Plan Year and who may
become entitled during such Plan Year to receive an award under any annual
incentive plan of an Employer (or a business unit or department thereof) may
elect, in the manner specified by the Plan Administrator, to defer receipt of
all or a whole percentage of such annual incentive award. An Eligible Employee
may elect, in a manner specified by the Plan Administrator, to defer any portion
of a performance share unit award granted under the Company’s long term
incentive plan that becomes payable in cash during 2005. No portion of a
performance share unit award that becomes payable in cash during 2006 or later
shall be eligible for deferral.

4.4 SERP “Transfer” Elections. An individual who is an Eligible Employee with
respect to a Plan Year ending on or before December 31, 2005 and who separates
from service during such Plan Year may elect to receive payment of his or her
non-qualified supplemental pension benefit (if any) pursuant to the distribution
terms of this Plan by filing an election in the time and manner specified by the
Plan Administrator, which for the Plan Year ending December 31, 2005 shall be in
accordance with interpretive guidance issued by the U.S. Treasury Department
under section 409A of the Code.

4.5 Election Due Dates. An election under this Article IV shall be made (i) with
respect to the Plan Year in which an Eligible Employee first becomes eligible to
participate in the Plan, no later than 30 days after such individual becomes so
eligible, and (ii) with respect to any other Plan Year, at such time as the Plan
Administrator shall designate, provided that (A) each election to defer
performance-based compensation, within the meaning of section 409A of the Code,
that is based on a performance period of at least 12 months, shall be made not
later than six months before the last day of the applicable performance period
and before such compensation has become both substantially certain to be paid
and readily ascertainable and (B) each election to defer any compensation other
than performance-based compensation described in clause (A) shall be made not
later than December 31 of the calendar year preceding the year in which any
amount subject to such election is earned, or such other time determined by the
Plan Administrator in accordance with interpretive guidance issued by the U.S.
Treasury Department under section 409A of the Code.

4.6 Irrevocability/Effect of Elections. An election under this Article IV with
respect to any Plan Year shall be irrevocable, except as otherwise provided
herein or as determined by the Plan Administrator in accordance with
interpretive guidance issued by the U.S. Treasury Department under section 409A
of the Code. Any election under this Article IV shall authorize the
Participant’s Employer to reduce the compensation otherwise payable to the
Participant in a manner consistent with such election.

ARTICLE V

Accounts

5.1 Retirement Accounts. A Retirement Account shall be established on the books
of the Company and each Subsidiary in the name and on behalf of each Participant
who is an

 

5



--------------------------------------------------------------------------------

Eligible Employee of such Subsidiary. A Participant’s Retirement Account shall
be credited with (a) the amounts deferred by such individual pursuant to his or
her elections under Article IV, as of the respective dates such amounts would
have been paid to the Participant but for such elections, and (b) an amount
equal to the aggregate amounts credited to such Participant’s deferred
compensation accounts under the Plan immediately prior to January 1, 2005.

5.2 Matching Contribution Accounts. A Matching Contribution Account shall be
established on the books of the Company and each Subsidiary in the name and on
behalf of each Participant who is an Eligible Employee of such Subsidiary who
has made an election under Section 4.1. The Matching Contribution Account of a
Participant who has filed an election pursuant to Section 4.1 for a Plan Year
shall be credited with an amount equal to the amount by which the Participant’s
matching contributions (as defined in section 401(m)(4)(A)(ii) of the Code) to
the 401(k) Plan for such Plan Year would have exceeded one or more of the
Limitations if such contributions were made to the 401(k) Plan pursuant to the
elections in effect thereunder for such Participant as of the first day of such
Plan Year but without regard to such Limitations. Such amounts shall be credited
to the Participant’s Matching Contribution Account as of the respective dates
the related amounts would have been credited to the Participant’s matching
contributions account under the 401(k) Plan. Any changes to a Participant’s
election under the 401(k) Plan during a Plan Year shall not affect the
calculation of the amounts credited to the Participant’s Matching Contribution
Account with respect to such Plan Year pursuant to this Section 5.2, except as
may be determined by the Plan Administrator in accordance with interpretive
guidance issued by the U.S. Treasury Department under section 409A of the Code.
The amounts credited to a Participant’s Matching Contribution Account shall be
credited as units of Exelon Corporation common stock valued as of the date on
which such amounts are credited.

5.3 Vesting. Amounts credited to a Participant’s Retirement Account and Matching
Contribution Account pursuant to the terms of the Plan shall be fully vested and
not subject to forfeiture for any reason.

5.4 Earnings Elections. Each Participant’s Retirement Account shall be divided
into separate subaccounts with respect to each earnings election made by such
Participant pursuant to this Section 5.4.

(a) Investment Benchmarks. The Plan Administrator shall from time to time
designate two or more investment benchmarks, the rates of return or loss of
which, based upon a Participant’s earnings elections, shall be used to determine
the rate of return or loss to be credited to the subaccounts established within
the Participant’s Retirement Account pursuant to this Section 5.4. A
Participant’s earnings election shall specify the percentages of the
Participant’s Retirement Account allocated to the subaccounts with respect to
each investment benchmark selected by the Participant in whole percentages. The
investment benchmark for any Matching Contribution Account shall be the Exelon
Stock Fund under the Exelon Corporation Employee Savings Plan or such other
qualified defined contribution plan containing a qualified cash or deferred
arrangement as may be maintained by the Company. The Company may in its
discretion, but need not, actually invest assets of the Employers in accordance
with the Participant’s earnings elections.

(b) Timing of Earnings Elections. Upon the commencement of participation in the
Plan, each Participant shall designate, in the manner specified by the Plan
Administrator, the whole percentage of the Participant’s Retirement Account
balance to be invested in

 

6



--------------------------------------------------------------------------------

each investment benchmark. Thereafter, a Participant may change his or her
earnings election with respect to his or her Retirement Account at the times and
in the manner specified by the Plan Administrator. A revised earnings election
shall specify whether it applies to the then-balance of a Participant’s
Retirement Account, to the future amounts credited to the Participant’s
Retirement Account pursuant to Section 5.1, or both. No Participant shall be
entitled to make an earnings election with respect to amounts credited to the
Participant’s Matching Contribution Account.

ARTICLE VI

Distributions

6.1 Form of Distributions.

(a) Each Participant who separates from service on or before December 31, 2005
may elect to receive payment of his or her account balances hereunder in one of
the following forms by filing an election in the manner specified by the Plan
Administrator:

 

  (i) a lump sum; or

 

  (ii) a series of annual installments over a period of up to 15 years; provided
that a Participant who separates from service prior to attaining Retirement Age
shall not be eligible to receive installments over a period of more than three
years.

Each such Participant who separates from service during 2005 may make separate
payment elections with respect to (A) the portion of his or her account which
was deferred and became vested prior to January 1, 2005 and (B) the portion of
his or her account which was deferred or became vested on or after January 1,
2005.

(b) Each Participant who separates from service on or after January 1, 2006, but
prior to attaining Retirement Age, shall receive payment of his or her account
balances hereunder in a single sum.

(c) Each Participant who separates from service on or after January 1, 2006 and
upon or after attaining Retirement Age may elect to receive payment of his or
her account balances hereunder (together with his or her account balance under
the Exelon Corporation Stock Deferral Plan) in one of the following forms by
filing an election in the manner specified by the Plan Administrator:

 

  (i) a lump sum; or

 

  (ii) a series of annual installments over a period of up to 15 years.

Each such Participant who separates from service during 2006 may make separate
payment elections with respect to (A) the portion of his or her account which
was deferred and became vested prior to January 1, 2005 and (B) the portion of
his or her account which was deferred or became vested on or after January 1,
2005.

 

7



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the aggregate balance of the Participant’s
accounts hereunder does not exceed $25,000 as of the date of the Participant’s
separation from service or any subsequent Valuation Date (as defined below),
such Participant’s benefit hereunder shall be distributed in a lump sum.

6.2 Timing of Distributions. (a) Except as otherwise provided in Section 6.2(b),
Section 6.3, Section 6.4 or Section 6.7, the balance of a Participant’s accounts
hereunder (together with his or her account balance under the Exelon Corporation
Stock Deferral Plan) shall be paid or commence to be paid in accordance with
Section 6.1 as of the calendar quarter immediately following the date that is
six months following the date on which the Participant separates from service,
within the meaning of section 409A of the Code. In the case of a Participant who
has elected annual installment payments, the remaining annual installments shall
be paid as soon as practicable after April 1 of the calendar year following the
calendar year in which the first such payment is made, and as soon as
practicable, following each succeeding April 1. The amount of each installment
payment shall be determined by dividing the balance of the Participant’s
accounts hereunder as of the April 1, or if such April 1 is not a business day,
as of the first business day preceding such April 1, (the “Valuation Date”)
preceding such payment by the total number of installment payments remaining in
the installment period elected by the Participant.

(b) Notwithstanding Section 6.2(a), each Participant shall have a single
opportunity to defer the date on which such Participant’s accounts shall be paid
or commence; provided, however, that in accordance with Section 409A of the Code
(i) no such deferred payment election shall become effective until the first
anniversary of the date such deferred payment election is made, (ii) no deferred
payment election shall be effective if the Participant is scheduled, pursuant to
Section 6.2(a), to receive or begin receiving payments within one year after the
date such deferred payment election is made and (iii) such deferred payment
election provides for payments to the Participant to be made or begin at least
five years later than the date on which such distribution was previously
scheduled to be made or begin pursuant to Section 6.2(a). In the event such a
deferred payment election does not become effective, the time and manner of
payment of such Participant’s accounts shall be governed by Section 6.2(a).

6.3 Hardship Withdrawals. Notwithstanding the provisions of Section 6.1, a
Participant who is an active employee of the Company or a Subsidiary may request
a withdrawal from his or her accounts hereunder of an amount that is reasonably
necessary to satisfy an Unforeseeable Financial Emergency. For purposes of the
Plan, an “Unforeseeable Financial Emergency” shall mean (i) a severe financial
hardship to a Participant resulting from an illness or accident of the
Participant, or the spouse or a dependent (as defined in section 152(a) of the
Code) of the Participant, (ii) the loss of a Participant’s property due to
casualty or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, within the meaning of section 409A of the Code. A Participant’s
written request for such a payment shall describe the circumstances which the
Participant believes justify the payment and an estimate of the amount necessary
to eliminate the Unforeseeable Financial Emergency. The Plan Administrator will
have the authority to grant or deny any such request. A payment shall not be
made pursuant to this Section to the extent the Unforeseeable Financial
Emergency may be relieved through reimbursement or compensation from insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause a severe financial hardship, or by
the cessation of

 

8



--------------------------------------------------------------------------------

deferrals under the Plan. A payment pursuant to this Section 6.3 may not exceed
the amount necessary to meet such financial need (including amounts necessary to
pay any federal, state or local income taxes reasonably anticipated to result
from the payment). Amounts withdrawn under this Section 6.3 shall be withdrawn
pro-rata from the Participant’s Retirement Account and Matching Contribution
Account, and thereafter from each subaccount established pursuant to the
Participant’s investment benchmark elections. The elections under Article IV of
any Participant who receives a hardship withdrawal under this Section 6.3 shall
be suspended for the remaining portion of the Plan Year in which the withdrawal
occurred and the Plan Year immediately thereafter.

6.4 Distributions in the Event of Death. If a Participant’s employment is
terminated on account of the Participant’s death or the Participant dies after
terminating employment but before distribution of his or her account balances
hereunder has commenced, the balance of such accounts shall be distributed to
the Participant’s beneficiary determined pursuant to Section 6.5 in a single
lump sum as soon as practicable following the Valuation Date of the calendar
year next following the Participant’s death. If a Participant dies after
installment distributions have commenced, such installment distributions shall
continue, for the balance of the installment period previously elected by the
Participant, to the Participant’s beneficiary determined pursuant to
Section 6.5.

6.5 Beneficiaries. A Participant shall have the right to designate a beneficiary
or beneficiaries and to amend or revoke such beneficiary designation at any
time, in writing delivered to the Plan Administrator. Any such designation,
amendment or revocation shall be effective upon receipt by the Plan
Administrator. If a Participant does not designate a beneficiary under this
Plan, or if no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be the Participant’s beneficiary
hereunder.

6.6 Timing of Distribution Elections; Default Elections. Subject to Section 6.7,
a distribution election under Section 6.1 shall be made concurrently with such
Participant’s initial deferral election under the Plan, or at such other time or
times determined by the Plan Administrator in accordance with interpretive
guidance issued by the U.S. Treasury Department under section 409A of the Code.
If a Participant does not have a timely distribution election on file with the
Plan Administrator, his or her accounts hereunder will be distributed in a lump
sum.

6.7 Special Distribution Terms. Pursuant to the transition rule set forth in IRS
Notice 2005-1, Q&A-19(c), and extended in the preamble to regulations proposed
under section 409A of the Code and IRS Notice 2006-79 (the “Transition Rule”),
Participants may make the special distribution elections described in Sections
6.7(a) and (b).

(a) Each Participant may elect or change the form of payment of such
Participant’s benefit payable upon separation from service by submitting an
election on or before December 31, 2007 in accordance with procedures prescribed
by the Plan Administrator, provided that (i) if a Participant’s distribution is
made or commences in 2006, then such election shall be effective only if it is
submitted on or before December 31, 2005, and (ii) if a Participant’s
distribution is made or commences in 2007, then such election shall be effective
only if it is submitted on or before December 31, 2006.

(b) Each Participant may elect to receive a distribution of the entire portion
of such Participant’s Plan account attributable to Plan Years prior to
January 1, 2007 in a lump sum cash payment in the third quarter of 2007, by
submitting such election on or before

 

9



--------------------------------------------------------------------------------

December 31, 2006 in accordance with procedures prescribed by the Plan
Administrator, provided that such election shall be null and void if such
Participant’s distribution under the Plan otherwise would be made or commence
prior to January 1, 2007.

(c) Notwithstanding the preceding provisions of this Section 6.7, pursuant to
resolutions adopted by the Compensation Committee of the Board of Directors of
the Company on December 5, 2006, each Participant who elected pursuant to
Section 4.3 to defer receipt of a 2006 annual incentive award payable to such
Participant by an Employer shall be deemed to have elected, pursuant to the
Transition Rule, to change the date on which such annual incentive award is
payable, such that the annual incentive award shall be payable in a lump sum
distribution on or about the second payroll date occurring in February of 2007.

6.8 Withholding. The Company may withhold from any amounts payable under this
Plan or otherwise payable to a Participant or beneficiary any taxes the Company
determines to be appropriate under applicable law and may report all such
amounts payable to such authority in accordance with any applicable law or
regulation. In addition, the Company may adjust the timing of any payment under
this Plan consistent with the tax treatment of such payment including, without
limitation, to comply with Section 409A of the Code.

6.9 Facility of Payment. Whenever and as often as any Participant entitled to
payments under the Plan shall be incompetent or, in the opinion of the Plan
Administrator would fail to derive benefit from distribution of funds under the
Plan, the Plan Administrator, in its sole and exclusive discretion, may direct
that any or all payments hereunder be made (a) directly to or for the benefit of
such Participant, (b) to the Participant’s legal guardian or conservator; or
(c) to relatives of the Participant. The decision of the Plan Administrator in
such matters shall be final, binding and conclusive upon the Employers, the
Participant and every other person or party interested or concerned. The
Employers and the Plan Administrator shall not be under any duty to see to the
proper application of such payments made to a Participant, conservator, guardian
or relatives of a Participant.

ARTICLE VII

Application of ERISA, Funding

7.1 Application of ERISA. Amounts deferred pursuant to any election made under
the Plan are intended to constitute an unfunded plan maintained primarily for
the purpose of providing deferred compensation to a select group of management
or highly compensated employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA and Department of Labor Regulation § 2520.104-23.

7.2 Funding. The Plan shall not be a funded plan, and neither the Company nor
any Subsidiary shall be under any obligation to set aside any funds for the
purpose of making payments under this Plan. Any payments hereunder shall be made
out of the general assets of the Employers and no Participant or beneficiary
shall have any right to any specific assets.

7.3 Trust. The Company may, but is not required to establish a trust for the
purpose of administering assets of the Company and the Subsidiaries to be used
for the purpose of

 

10



--------------------------------------------------------------------------------

satisfying their obligations under the Plan and those obligations formerly under
the Excess Savings Plan, the Deferred Compensation Plan and the Management
Deferred Compensation Plan which have been herein assumed by the Company. Any
such trust shall be established in such manner so as to be a “grantor trust” of
which the Company is the grantor, within the meaning of section 671 et. seq. of
the Code. The existence of any such trust shall not relieve the Company or any
Subsidiary of their liabilities under the Plan, but the obligation of the
Employers under the Plan shall be deemed satisfied to the extent paid from the
trust.

ARTICLE VIII

Administration

8.1 Plan Administrator. The Plan shall be administered by the Director, Employee
Benefit Plans & Programs of the Company (the “Plan Administrator”), or such
other individual or individuals as may be designated by the Company. The Plan
Administrator has the sole and absolute power and authority to interpret and
apply the provisions of this Plan to a particular circumstance, make all factual
and legal determinations, construe uncertain or disputed terms and make
eligibility and benefit determinations in such manner and to such extent as the
Plan Administrator in his or her sole discretion may determine. Benefits under
the Plan will be paid only if the Plan Administrator decides, in his or her
discretion, that an individual is entitled to such benefits. The Plan
Administrator has the authority to delegate any of his or her duties or
responsibilities.

8.2 Claims Procedure. In accordance with the regulations of the U.S. Department
of Labor, the Company shall (i) provide adequate notice in writing to any
Participant or beneficiary whose claim for benefits is denied, setting forth the
specific reasons for such denial and written in a manner calculated to be
understood by such Participant or beneficiary and (ii) afford a reasonable
opportunity to any Participant or beneficiary whose claim for benefits has been
denied for a full and fair review by the Plan Administrator of the decision
denying the claim.

8.3 Expenses. All costs and expenses incurred in administering the Plan,
including the expenses of the Plan Administrator, the fees of counsel and any
agents of the Plan Administrator and other administrative expenses shall be paid
by the Employers. The Plan Administrator, in its sole discretion, having regard
to the nature of a particular expense, shall determine the portion of such
expense to be borne by a particular Employer.

8.4 Indemnification. Neither the Plan Administrator nor any officer or employee
of the Company shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan unless
attributable to his or her own willful misconduct or bad faith, and the Company
shall indemnify and hold harmless such Plan Administrator, officers and
employees from and against all claims, losses, damages, causes of action and
expenses, including reasonable attorney fees and court costs, incurred in
connection with such interpretation and administration of the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

Amendment and Termination

The Company intends to maintain the Plan indefinitely. However, the Plan, or any
provision thereof, may be amended, modified or terminated at any time by action
of its Chief Human Resources Officer or such other senior officer to whom the
Company has delegated amendment authority (without regard to any limitations
imposed on such powers by the Code or ERISA), except that no such amendment or
termination shall (i) reduce or cancel the amount credited to the accounts of
any Participant hereunder immediately prior to the date of such amendment or
termination or (ii) cause an acceleration or other change in a payment under the
Plan that would result in penalties under section 409A of the Code. Upon the
termination of the Plan, all account balances hereunder shall continue to be
paid to Participants or their beneficiaries pursuant to the terms of the Plan
and each Participant’s distribution election in effect; provided, however, that
if the Plan is terminated in connection with a Change in Control Event, within
the meaning of regulations or other guidance promulgated under section 409A of
the Code, the Chief Human Resources Officer of the Company or such other senior
officer to whom the Company has delegated amendment authority may elect, in his
or her sole discretion, to pay out all accounts to Participants and
beneficiaries within 12 months after the occurrence of such Change in Control
Event.

ARTICLE X

Miscellaneous

10.1 FICA Taxes. For each calendar year in which a Participant’s Compensation is
reduced pursuant to this Plan, his or her Employer shall withhold from the
Participant’s compensation which is not deferred pursuant to an election made
hereunder the taxes imposed under section 3121 of the Code in respect of amounts
credited to the Participant’s accounts hereunder for such year.

10.2 Nonassignment of Benefits. Notwithstanding anything contained in any 401(k)
Plan to the contrary, it shall be a condition of the payment of benefits under
this Plan that neither such benefits nor any portion thereof shall be assigned,
alienated or transferred to any person voluntarily or by operation of any law,
including any assignment, division or awarding of property under state domestic
relations law (including community property law). Any such attempted or
purported assignment, alienation or transfer shall be void.

10.3 No Guarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between any Employer and any employee or
as conferring a right on any employee to be continued in the employment of any
Employer, or as a limitation of the right of an Employer to discharge any of its
employees, with or without cause.

10.4 Adoption/Withdrawal by Subsidiaries. Any Subsidiary may, with the consent
of the Company, adopt the Plan for the benefit of its employees who are Eligible
Employees by delivery to the Company of a resolution of its board of directors
or duly authorized committee to such effect, which resolution shall specify the
date for which this Plan shall be effective with respect to the employees of
such Subsidiary who are Eligible Employees. A Subsidiary may terminate its
participation in the Plan at any time by giving written notice to the Company
and the Plan Administrator. Upon such a withdrawal, the Plan Administrator shall
transfer the benefits of such Participants under this Plan with respect to such
Subsidiary directly to such Subsidiary at which time the remaining Employers
shall have no further responsibility in respect of such amounts.

 

12



--------------------------------------------------------------------------------

10.5 Gender and Number. Except when the context indicates to the contrary, when
used herein, masculine terms shall be deemed to include the feminine and
singular the plural.

10.6 Headings. The headings of Articles and Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of the Plan, the text shall control.

10.7 Invalidity. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and the Plan shall be enforced and construed as if such
provisions, to the extent invalid or unenforceable, had not been included.

10.8 Successors and Assigns. The provisions of the Plan shall bind and inure to
the benefit of the Company and each Subsidiary and their successors and assigns,
as well as each Participant and his or her successors.

10.9 Law Governing. Except as provided by any federal law, the provisions of the
Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

10.10 Compliance With Section 409A of Code. This Plan is intended to comply with
the provisions of section 409A of the Code, and shall be interpreted and
construed accordingly.

IN WITNESS WHEREOF, Exelon Corporation has caused this instrument to be executed
effective as of January 1, 2005.

 

EXELON CORPORATION

By:  

 

  S. Gary Snodgrass   Executive Vice President and Chief Human Resources Officer

 

13